DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Weng on 12/27/2021.

The application has been amended as follows: 

22. (Currently Amended The storage medium according toclaim 19, wherein the constructing the front- view three-dimensional model of the human body part according to the average human body part model, the shape basis vector matrix, the state basis vector matrix, the shape coefficient and the state coefficient comprises:
adjusting the shape basis vector matrix based on the shape coefficient, to obtain an adjusted shape basis vector matrix;
adjusting the state basis vector matrix based on the state coefficient, to obtain an adjusted state basis vector matrix; and
obtaining the front-view three-dimensional model of the human body part based on a sum of the average human body part model, the adjusted shape basis vector matrix, and the adjusted state basis vector matrix.

Response to Arguments
Applicant’s arguments, see remarks page 14 filed 11/12/2021, with respect to objection of claims 1, 11 and 19 have been fully considered and are persuasive.  Therefore the objection has been withdrawn. 


Allowable Subject Matter
Claims 1, 3-11, 13-19 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Independent claims 1, 11 and 19 are allowed because applicant has included the limitations of objected to be allowable claim 2 into each of the independent claims. The combination of prior arts fails to expressly teach the limitation as a whole, 
the three-dimensional morphable model parameters comprising a shape coefficient, a state coefficient, and camera parameters; and  reconstructing a three-dimensional model of the human body part based on the three- dimensional morphable model parameters, comprising: constructing a front-view three-dimensional model of the human body part based on the shape coefficient and the state coefficient; and projecting the front-view three-dimensional model of the human body part to an image space according to the camera parameters, to obtain the three-dimensional model corresponding to the human body part.
Dependent claims 3-10, 12-18 and 21-23 are also allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616